Tenney, C. J.
This action is to recover for supplies, furnished by the defendants, for the relief of Thomas Raymond and Ms family, in the year 1854. The question of settlement is the only one presented. The defendants deny the settlement in the town of Levant; but insist, that under the facts agreed, and the evidence in depositions submitted therewith, it is in the town of Kenduskeag, which was incorporated on February 20, 1852, and composed of parts of Levant and G-lenburn. Special laws of 1852, c. 485.
It is admitted, that prior to April, 1837, the paupers had a settlement in the town of Levant, having lived in that town in various places for more than five years. It is satisfactorily shown by the evidence, that this residence was in that part of the town which is now Levant. In the latter part of April, they removed from Levant to Ripley, where they have ever since remained. Soon after they went to Ripley, they fell into want, and were supplied by the town of Levant, in the town of Ripley, until July, 1854, when the defendants withdrew their support, and since that time supplies have been furnished by the plaintiffs.
The place where the paupers last lived, for a few weeks before their removal to the town of Ripley, in the beginning of the year 1837, was in that part of the town of Levant which was afterwards a part of the town of Kenduskeag. Whether they lived there as a residence, and as a home, in view of the statutes touching the settlement of paupers, was a question to be determined by the Court, from the evidence in the depositions submitted, in connection with the facts agreed.
In the act incorporating the town of Kenduskeag, after the boundaries mentioned therein, it is added, “with all the persons, having a legal settlement therein, is hereby incorporated into a separate town,” &c. This language is similar in its *314import, and very nearly identical in its terms, with that used in the “Act to set off certain lands in Dearborn and annex the same to Belgrade.” Special laws of 1839, c. 553, § 1. And the setting off of a part of a town, and annexing the same to another, has the same effect, as the incorporation of a new town, so far as regards the legal settlement of the persons resident on the territory thus annexed. Groton v. Shirley, 7 Mass. 156; Hallowell v. Bowdoinham, 1 Greenl. 129.
The language referred to, in the act setting off a part of Dearborn and annexing it to Belgrade, has had a construction in the case of Belgrade v. Dearborn, 21 Maine, 334. It was held to include all who had acquired their settlements in territory annexed to the other towns, although removed therefrom, at the time of the annexation. The same principle has been applied in West Gardiner v. Farmingdale, 36 Maine, 252; and in Yarmouth v. North Yarmouth, 34 Maine, 411.
It becomes necesary, then, to determine in what town the paupers in question had a settlement, upon the incorporation of the town of Kenduskeag. Their settlement having been in Levant, before Kenduskeag was incorporated, and it being manifest that they had gained no other, excepting in Kenduskeag, it must continue in Levant, unless by the operation of the laws it was changed therefrom. If they had gone directly to Ripley, from their last residence in that part of Levant which now constitutes a part of that town, in 1837, their settlement would now be in Levant.
If we assume, what is denied by the plaintiffs, that they did reside, and have their home, In the portion of Levant which was embraced within the limits of the new town, in 1837, did that residence and home fix their settlement therein, on its incorporation ? If this question is to be answered in the affirmative, it must be by virtue of the fourth mode of acquiring a settlement, in sect. 1, of chap. 32, of Revised Statutes of 1841. And herein a manifest distinction is made between the division of a town, and the formation of a new town, from two or more old incorporated towns. In the former, those having a legal settlement, but absent at the *315time of the division, shall have their settlement in the part wherein their last dwelling place shall happen to fall, at the time of the division; in the latter, any person legally settled in any town, of which the new town is wholly or partly so composed, and shall actually dwell, and have his home, within the hounds of such new town, at the time of the incorporation, shall have the same rights in such new town, in relation to settlement, as he would otherwise have had in the old town where he dwelt.
These modes of gaining a settlement, provided in the Revised Statutes of 1841, are the re-enactment of those in the statutes of 1821, chap. 122, sect. 2; and the latter are the same as those found in the statutes of 1793, of Massachusetts, chap. 34, sect. 2. These provisions have been considered by the Court of Massachusetts, and by this Court, under all the statutes, and the distinction is maintained and affirmed. Groton v. Shirley, and Hallowell v. Bowdoinham, before cited; Starks v. New Sharon, 39 Maine, 368.
If the home of the paupers for a few weeks, in the early part of the year 1837, was in the part of Levant now Kenduskeag, (their settlement being in Levant, before any part was taken therefrom,) this fact was without effect upon their settlement. In order that the same fact could have produced any effect, fifteen years afterwards, upon their settlement, some statute provision is required. No statute, or any construction of a statute, has gone so far as to do this.
The paupers, in no view of the evidence, in relation to the question, whether they resided and had their home in the portion of Levant, now in the new town, in the winter and spring of 1837, or not, can fall within the provision touching the settlement of persons, in the latter part of the fourth mode, in chap. 32, sect. 1, Revised Statutes. They acquired their settlement in the whole town, by a residence of five years in the part remaining Levant, and when the new town was incorporated, they had not a dwelling place and home within the bounds thereof. Their original settlement in Levant has undergone no change. Defendants defaulted.
Hathaway, May and Goodenow, J. J., concurred.